DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 are pending. 

Response to Arguments

2. 	The objection to the specification is withdrawn and the new title in entered. 

3.	Applicant’s arguments, see Remarks, filed 08/07/2020, with respect to claims 1-20, the Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1, 3, 6-8 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahlen, US 2011/0058480 hereafter Dahlen in view of Edge, US 2009/0253440 hereafter Edge and further in view of Gupta, US 2013/0201823.

As for claim 1, Dahlen discloses:
A method for determining a transmission solution, comprising: 
receiving, by a base station, an overload indication message by a mobile management entity (MME), wherein the overload indication message is used to indicate that the MME is overloaded using a control plane (CP) transmission solution (Dahlen, Fig. 4, S1, [0012], [0034], Receiving, by the eNB, an S1 overload message by a MME when the overload message is used to indicate that the MME is overloaded because of the use/load of a CP); 
sending, by the base station, a connection release message to a user equipment (UE) (Dahlen, [0028], [0034], Sending, by the eNB, a redirect release message to a UE). 

Dahlen does not explicitly disclose receiving, by the base station, a radio resource control (RRC) connection establishment complete message from a user equipment (UE), wherein the RRC connection establishment complete message carrier indication for using the CP transmission solution or a user plane (UP) transmission solution, wherein the CP transmission solution and the UP transmission solution are used to perfrom data transmission.

However, Edge discloses receiving, by the base station, a radio resource control (RRC) connection establishment complete message from a user equipment (UE), wherein the RRC connection establishment complete message carrier indication for using the CP transmission solution or a user plane (UP) transmission solution, wherein the CP transmission solution and the UP transmission solution are used to perform data transmission (Edge, [0100], The RRC including a new flag indicating the GPP/control plane support).



Dahlen does not explicitly disclose sending, by the base station, RRC connection release message, wherein the RRC connection release message carries an indication message, that comprises a wait time-related parameter, wherein the wait time-related parameter for the UE back off using the CP transmission solution.  

However, Gupta discloses sending, by the base station, RRC connection release message, wherein the RRC connection release message carries an indication message, that comprises a wait time-related parameter, wherein the wait time-related parameter for the UE back off using the CP transmission solution (Gupta, Fig. 5, 504, 514, [0027], [0028], [0031], [0035], Sending, by the network controller, a RRC signaling message the carries an indication comprising a wait time parameter 504 that is used to indicate that the UE performs back off according to the wait time parameter 514).



As for claim 3, Dahlen discloses:
An apparatus for determining a transmission solution, comprising: 
a receiver, configured to receive an overload indication message by a mobile management entity (MME), wherein the overload indication message is used to indicate that the MME is overloaded using a control plane (CP) transmission solution (Dahlen, Fig. 4, S1, [0012], [0034], Receiving, by the eNB, an S1 overload message by a MME when the overload message is used to indicate that the MME is overloaded because of the use/load of a CP); 
a transmitter coupled to the process that is configured to send a connection release message to a user equipment (UE) (Dahlen, [0028], [0034], Sending, by the eNB, a redirect release message to a UE). 

Dahlen does not explicitly disclose receiving, by the base station, a radio resource control (RRC) connection establishment complete message from a user equipment (UE), wherein the RRC connection establishment complete message carrier 

However, Edge discloses receiving, by the base station, a radio resource control (RRC) connection establishment complete message from a user equipment (UE), wherein the RRC connection establishment complete message carrier indication for using the CP transmission solution or a user plane (UP) transmission solution, wherein the CP transmission solution and the UP transmission solution are used to perform data transmission (Edge, [0100], The RRC including a new flag indicating the GPP/control plane support).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Dahlen with receiving, by the base station, a radio resource control (RRC) connection establishment complete message from a user equipment (UE), wherein the RRC connection establishment complete message carrier indication for using the CP transmission solution or a user plane (UP) transmission solution, wherein the CP transmission solution and the UP transmission solution are used to perform data transmission as taught by Edge to reduce messaging overhead. 

Dahlen does not explicitly disclose send RRC connection release message, wherein the RRC connection release message carries an indication message, that 

However, Gupta discloses send RRC connection release message, wherein the RRC connection release message carries an indication message, that comprises a wait time-related parameter, wherein the wait time-related parameter for the UE back off using the CP transmission solution (Gupta, Fig. 5, 504, 514, [0027], [0028], [0031], [0035], Sending, by the network controller, a RRC signaling message the carries an indication comprising a wait time parameter 504 that is used to indicate that the UE performs back off according to the wait time parameter 514).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Dahlen with send a radio resource control (RRC) connection, wherein the RRC connection release message carries an indication message, wherein the indication message comprises a wait time-related parameter, wherein the wait time-related parameter is used to indicate that the UE performs back off according to the wait time-related parameter as taught by Gupta to provide improved congestion handling. 

As for claim 5, Dahlen discloses:
Generating, by the base station, a transmission solution switching instruction based on the overload indication message (Dahlen, Fig. 4, S1, [0012], [0034], Receiving, by the eNB, an S1 overload message).

claim 6, Edge discloses:
The UP transmission solution is used, data pass through a serving gateway (S-GW), and signaling passes through the MME and wherein when the CP transmission solution is used both signaling and data pass through the MME (Edge, FIG. 1, 136, 138, [0025], [0027] The S-GW 138, the MME 136).

As for claim 7, Edge discloses:
Receiving, by the base station, an RRC connection setup message comprising an indication that the UE does not support the UP transmission solution (Edge, [0100], The RRC including a new flag indicating the GPP/control plane support).

As for claim 8, Edge discloses:
Receiving, by the base station, an RRC connection request message comprising an indication of the CP transmission solution that is currently used by the UE (Edge, [0100], The RRC including a new flag indicating the GPP/control plane support).

As for claim 13, Dahlen
Generate a transmission solution switching instruction based on the overload indication message (Dahlen, Fig. 4, S1, [0012], [0034], Generate the S1 overload message).

As for claim 14, Edge discloses:
(Edge, [0100], The RRC including a new flag indicating the GPP/control plane support).

As for claim 15, Edge discloses:
Receive an RRC connection setup message comprising an indication that the UE does not support the UP transmission solution (Edge, [0100], The RRC including a new flag indicating the GPP/control plane support).

As for claim 16, Edge discloses:
Receive an RRC connection request message comprising an indication of the CP transmission solution that is currently used by the UE (Edge, [0100], The RRC including a new flag indicating the GPP/control plane support).

5.	Claims 2, 4, 9-12 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta, US 2013/0201823 hereafter Gupta in view of Edge, US 2009/0253440 hereafter Edge and further in view of Yin et al, US 2012/0093086 hereafter Yin. 

As for claim 2, Gupta discloses:
A method for determining a transmission solution, comprising: 
receiving, by a UE, a RRC connection release message, wherein the RRC connection release message carries an indication message, wherein the indication Gupta, Fig. 5, 504, [0027], [0028], [0031], [0035], Receiving, by the UE, a RRC signaling message the carries an indication comprising a wait time parameter); 
performing, by the UE, back off according to the wait time-related parameter for using the CP solution(Gupta, Fig. 5, 514, [0027], [0028], [0031], [0035], Performing by the UE back off according to the wait time parameter 514).

Gupta disclose not explicitly disclose sending, by the user equipment, a radio resource control (RRC) connection establishment complete message from a user equipment (UE), wherein the RRC connection establishment complete message carrier indication for using the CP transmission solution or a user plane (UP) transmission solution, wherein the CP transmission solution and the UP transmission solution are used to perform data transmission.

Edge discloses sending, by the user equipment, a radio resource control (RRC) connection establishment complete message from a user equipment (UE), wherein the RRC connection establishment complete message carrier indication for using the CP transmission solution or a user plane (UP) transmission solution, wherein the CP transmission solution and the UP transmission solution are used to perform data transmission (Edge, [0100], The RRC including a new flag indicating the GPP/control plane support).



The combination of Gupta and Edge does not explicitly disclose using, by the UE, the UP transmission solution, after the UE entered an idle mode.

However, Yin discloses using, by the UE, the UP transmission solution, after the UE entered an idle mode (Yin, abstract, [0053], [0054], [0086], Using user plane transmission after being in an idle state).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Gupta and Edge with using, by the UE, the UP transmission solution, after the UE entered an idle mode as taught by Yin to save the signaling overhead, thus reducing the network load and lowering the operating cost of an operator (Yin, [0054]).

As for claim 4, Gupta discloses:
Gupta, Fig. 1, 15, [0018], The UE) for determining a transmission solution, comprising: 
a receiver (Gupta, Fig. 6, 620, [0037], The communication interface), to receive a RRC connection release message, wherein the RRC connection release message carries an indication message, wherein the indication message comprises a wait time-related parameter (Gupta, Fig. 5, 504, [0027], [0028], [0031], [0035], Receiving, by the UE, a RRC signaling message the carries an indication comprising a wait time parameter); 
a processor (Gupta, Fig. 6, 604, [0037], The professor) coupled to the receiver and the transmitter, the processor is configured to perform a
back off according to the wait time-related parameter for using the CP solution(Gupta, Fig. 5, 514, [0027], [0028], [0031], [0035], Performing by the UE back off according to the wait time parameter 514).

Gupta disclose not explicitly disclose a transmitter to send a radio resource control (RRC) connection establishment complete message from a user equipment (UE), wherein the RRC connection establishment complete message carrier indication for using the CP transmission solution or a user plane (UP) transmission solution, wherein the CP transmission solution and the UP transmission solution are used to perform data transmission.

Edge discloses a transmitter to send a radio resource control (RRC) connection establishment complete message from a user equipment (UE), wherein the RRC (Edge, [0100], The RRC including a new flag indicating the GPP/control plane support).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Gupta with a transmitter to send a radio a radio resource control (RRC) connection establishment complete message from a user equipment (UE), wherein the RRC connection establishment complete message carrier indication for using the CP transmission solution or a user plane (UP) transmission solution, wherein the CP transmission solution and the UP transmission solution are used to perform data transmission as taught by Edge to reduce messaging overhead. 

The combination of Gupta and Edge does not explicitly disclose using, by the UE, the UP transmission solution, after the UE entered an idle mode.

However, Yin discloses using, by the UE, the UP transmission solution, after the UE entered an idle mode (Yin, abstract, [0053], [0054], [0086], Using user plane transmission after being in an idle state).

(Yin, [0054]).

As for claim 9, Edge discloses:
Sending, by the UE, a RRC connection request message comprising an indication of the CP transmission solution that is currently used by the UE (Edge, [0100], The RRC including a new flag indicating the GPP/control plane support).

As for claim 10, Edge discloses:
When the UP transmission solution is used, data pass through a serving gateway (S-GW), and signaling passes through the MME and wherein when the CP transmission solution is used both signaling and data pass through the MME (Edge, FIG. 1, 136, 138, [0025], [0027] The S-GW 138, the MME 136).

As for claim 11, Edge discloses:
sending by the UE, an RRC connection setup message indicating that the UE does not support the UP transmission solution (Edge, [0100], The RRC including a new flag indicating the GPP/control plane support).

As for claim 12, Edge discloses:
(Edge, [0100], The RRC including a new flag indicating the GPP/control plane support).

As for claim 13,
Generate a transmission solution switching instruction based on the overload indication message (Dahlen, Fig. 4, S1, [0012], [0034], Receiving, by the eNB, an S1 overload message).

As for claim 14, Edge discloses:
The UP transmission solution is used, data pass through a serving gateway (S-GW) and signaling passes through the MME and wherein when the CP transmission solution is used both signaling and data pass through the MME (Edge, FIG. 1, 136, 138, [0025], [0027] The S-GW 138, the MME 136).

As for claim 15, Edge discloses:
receive an RRC connection setup message comprising an indication that the UE does not support the UP transmission solution (Edge, [0100], The RRC including a new flag indicating the GPP/control plane support).

As for claim 16, Edge discloses:
receive an RRC connection request message comprising an indication of the CP transmission solution that is currently used by the UE (Edge, [0100], The RRC including a new flag indicating the GPP/control plane support).

claim 17, Edge discloses:
send a RRC connection request message comprising an indication of the CP transmission solution that is currently used by the UE (Edge, [0100], The RRC including a new flag indicating the GPP/control plane support).

As for claim 18, Edge discloses:
The UP transmission solution is used, data pass through a serving gateway (S-GW), and signaling passes through the MME and wherein when the CP transmission solution is used both signaling and data pass through the MME (Edge, FIG. 1, 136, 138, [0025], [0027] The S-GW 138, the MME 136).

As for claim 19, Edge discloses:
send an RRC connection setup message indicating that the ULE does not support the UP transmission solution (Edge, [0100], The RRC including a new flag indicating the GPP/control plane support).

As for claim 20, Edge discloses:
send an RRC connection setup message indicating that the UE supports the UP transmission solution (Edge, [0100], The RRC including a new flag indicating the GPP/control plane support).

Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469